Citation Nr: 0606230	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
pyelonephritis.

2.  Entitlement to an increased (compensable) rating for 
verrucae of the hands. 

3.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton



INTRODUCTION

The veteran served on active duty from July 1960 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which denied the benefits sought 
on appeal.   


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran's pyelonephritis is not manifested by 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; edema; or related hypertension that is at 
least 10 percent disabling under diagnostic code 7101.

3.  The veteran's verrucae of the hands require occasional 
treatment of warts on his hands of .5 to 3 cm. in size; he 
has been using topical treatment for control of his symptoms; 
his verrucae do not cover an extensive area.

4.  The veteran's service-connected disabilities are 
pyelonephritis, and verrucae of the hands, which are each 
rated as noncompensably disabling.

5.  The veteran's service-connected disabilities are not of 
such a nature or severity as to interfere with normal 
employability.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
pyelonephritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1-
4.14, 4.115, Diagnostic Code 7504 (2004).

2.  The criteria for a compensable rating for verrucae of the 
hands have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
4.118, Diagnostic Code 7806, 7819 (as in effect prior to 
August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 
7802, 7803, 7804, 7805, 7819 (as in effect August 30, 2002, 
and thereafter).

3.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324 is not warranted. 38 C.F.R. § 3.324 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in August 2002 and June 2005, and in the 
statement of the case and supplemental statement of the case, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  The 
documents providing notice have informed the veteran of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  The veteran also has been afforded appropriate 
examination.  In addition to the foregoing, the RO asked the 
appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To the extent that VCAA-compliant notice was not provided to 
the veteran in the August 2002 letter, prior to the first 
unfavorable adjudication of this case, the Board notes that 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis of Claims

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes contentions of the veteran; available 
military records including personnel and medical records; and 
post-service medical records, including private and VA 
medical records including VA examination.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in its entirety, 
all of the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will summarize 
the relevant evidence, and focus specifically on what the 
evidence shows, or fails to show, with respect to the claims. 
 
A.  Increased Rating Claims

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3. The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  As noted above, the Board 
has reviewed all of the evidence of record. The Board will 
summarize the relevant evidence where appropriate and 
material to the issues here.

i.  Pyelonephritis

The veteran is claiming that he is entitled to an increased 
rating for his service-connected pyelonephritis.  In a 
September 1966 rating decision, the RO granted service 
connection for pyelonephritis.  At that time the RO assigned 
that disability a 10 percent rating under Diagnostic Code 
7504 on the basis of service medical evidence of albuminuria 
and a diagnosis of glomerulonephritis.  In a November 1971 
rating decision, the RO reduced the rating to zero percent on 
the basis of recent examination including an intravenous 
urogram showing a normal upper urinary tract, and diagnosis 
of history of pyelonephritis.  That rating has been in effect 
since then.

Diagnostic Code 7504 provides that chronic pyelonephritis is 
to be evaluated as urinary tract infection or renal 
dysfunction, which ever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7504.

Urinary tract infection is rated as 10 percent disabling if 
the condition requires long-term drug therapy, one to two 
hospitalizations per year and/or intermittent intensive 
management.  A 30 percent evaluation, the highest provided 
under this provision, is assigned for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management. 38 C.F.R. § 4.115a.

Renal dysfunction is evaluated as 30 percent disabling if 
manifested by albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under Diagnostic 
Code 7101.  A 30 percent evaluation is assigned for renal 
dysfunction manifested by constant or recurring albumin with 
hyaline and granular casts or red blood cells; or transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  A 60 percent evaluation is 
assigned for renal dysfunction resulting in albuminuria with 
some edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under diagnostic 
code 7101.

Renal dysfunction is evaluated as 80 percent disabling if 
manifested by persistent edema and albuminuria with BUN 40 to 
80mg%; or creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion. Finally, a 100 percent evaluation 
is assigned for renal dysfunction that requires regular 
dialysis, or precludes more than sedentary activity from one 
of the following: persistent edema and albuminuria; or BUN 
more than 80mg%; or creatinine more than 8mg%; or markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular. 38 C.F.R. § 4.115a.

Under Diagnostic Code 7101, for hypertension, a 10 percent 
evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  A 
40 percent rating is warranted where there is diastolic 
pressure that is predominantly 120 or more.  A 60 percent 
rating is assigned where the diastolic pressure is 
predominantly 130 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2005).

Service medical records indicate that the veteran was 
admitted in April 1962 for observation for suspected lower 
urinary tract infection.  He was seen subsequently in May 
1962, when pyelonephritis was listed as a possible 
contributing factor for a diagnosis of vertigo.  Clinical 
records in July 1964 show that he was admitted for evaluation 
of persistent albuminuria.  The narrative summary report 
contains a final diagnosis of glomerulonephritis, chronic.  
At the July 1964 discharge examination, a summary of defects 
and diagnoses included albuminuria, and the examiner 
recommended that the veteran be evaluated by a medical board.  
The report of a July 1964 medical board contains a diagnosis 
of glomerulonephritis, chronic.

Reports of VA examination in August 1966 and October 1971 
show that after examination, the reports conclude with a 
diagnosis of history of pyelonephritis.  At the October 1971 
examination, the diagnosis was history of pyelonephritis with 
intravenous urogram, revealing a normal upper urinary tract.  

The report of a January 1974 VA examination includes a report 
of intravenous pyelogram (IVP).  The IVP report contains 
findings that projections showed good nephrographic effect as 
well as good visualization of upper urinary tract without 
demonstrating gross abnormality.  A thickening wall of the 
bladder was noted as probably due to cystitis.  The 
examination report contains a diagnosis of history of disease 
of the genitourinary system.

A private medical record of February 1974 shows that a 
physician treated the veteran for an acute pyelonephritis in 
January 1974.  Private medical records dated in 1998 to 1999 
indicate that the veteran had a history of severe 
hypertension associated with diabetic renal disease; and 
diabetic retinopathy.

The report of an August 2002 VA genitourinary examination 
shows that the veteran complained of being very lethargic, 
weaker than usual, and that he falls asleep easily.  He 
reported that his appetite was not as good as it had been, 
and that his weight had dropped from 360 to 160 pounds, and 
then went back up to 200 pounds.  He reported having no fever 
or chills.  His frequency of urination was six to seven times 
during the day, or every two or three hours; and twice at 
night, or every four hours.  He reported he had no 
incontinence.  He is sexually active with Viagra.  He 
reported that he had had recurrent urinary tract infections 
about once a year; and that his last pyelonephritis was eight 
months before.  He reported having no hospitalizations for 
urinary tract disease; no treatment for malignancy; and no 
catheterizations or dilatations.  The report noted that the 
veteran was on a diabetic diet.  

On examination, the examiner noted that the veteran has never 
been on dialysis.  The report contains diagnoses of (1) 
recurrent pyelonephritis with decreased kidney function; (2) 
diabetes mellitus, type II; (3) hypertension.

In a January 2003 statement, William B. White, M.D., stated 
the following.  The veteran suffered from longstanding severe 
hypertension, type 1 diabetes mellitus, and renal disease.  
In the veteran's most recent assessment, he had very minimal 
proteinuria, but did have a reduction in his 24 hour urine 
creatinine clearance to about 50% of normal.  Dr. White 
opined that the veteran had longstanding hypertensive renal 
disease that was present when he was a young adult; that this 
has not changed over the years; that he still has this same 
problem; and that it may have been minimally exacerbated by 
the presence of diabetes recently, but certainly continues to 
be a clinical issue for the veteran.

The report of a September 2005 VA examination contains a 
review of the medical record showing that the veteran had 
insulin-dependent diabetes mellitus for over 30 years with 
complications of retinopathy.  The veteran also had reduced 
renal function confirmed by an October 1998 creatinine 
clearance of 45 mL/minute.  The examiner also noted the 
veteran had a carotid endarterectomy in 1998, and apparently 
immediately post operatively, he was quite hypertensive.  The 
examiner opined that the veteran's history of pyelonephritis 
was not the cause of the veteran's hypertension.

The report contains comments regarding the veteran's medical 
history based on subjective complaints as follows.  The 
veteran denied edema, lethargy, weakness, anorexia, weight 
loss or gain.  The veteran had a frequency of nocturia 2 to 3 
times, with normal stream, and no hesitancy, dysuria, or 
hematuria.  There was no incontinence, and no history of 
surgery of the urinary tract.  The veteran stated he had a 
second urinary tract infection in 2002.  He had one episode 
of renal colic or bladder stones 25 years ago.  There was no 
acute nephritis, and the veteran had not been hospitalized 
for urinary tract disease.  

The report contains laboratory findings of "chem 7 bun/cr-
75/2.3 with glucose=304 u/a- dip negative with no casts, 
albumin, 1+ protein."

The report contains an impression of history of 
pyelonephritis, and over 20 year history of diabetes with 
extensive diabetic vascular disease.  The examiner opined 
that the veteran's renal disease including decreased glomular 
filtration rate and hypertension is very likely due to his 
diabetes, and not to his history of pyelonephritis.  The 
examiner also opined that the episode of pyelonephritis in 
service did not result in any abnormalities as noted by a 
normal intravenous pyelogram approximately nine years after 
the initial event.

After reviewing the records, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for pyelonephritis.  In this case, no evidence 
shows that the veteran has had a urinary tract infection 
requiring long-term drug therapy, one to two hospitalizations 
per year, and/or intermittent intensive management.  Medical 
professionals failed to identify any recent infection of the 
veteran's urinary tract.  Even assuming for discussion 
purposes that the veteran does have a urinary infection, no 
evidence shows that the veteran requires long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management. Thus, a compensable 
evaluation is not warranted under the rating criteria for 
urinary tract infection.  The veteran's pyelonephritis should 
therefore be evaluated under the rating criteria for renal 
dysfunction.

However, a compensable evaluation is also not warranted under 
the rating criteria for renal dysfunction.  The medical 
records indicate that all of the veteran's renal symptoms are 
attributable to his diabetes and not his history of 
pyelonephritis.  This was the opinion of the VA examiner at 
the most recent VA examination.  The examiner opined that the 
decreased glomular filtration rate and hypertension is very 
likely due to the diabetes and not the history of 
pyelonephritis.  This is also indicated in an August 1998 
statement from Dr. White, which contains an impression of 
extensive diabetic vascular disease including retinopathy and 
nephropathy as well as peripheral vascular disease.  Hence, 
medical evidence attributes the veteran's renal problems to 
diabetes, which is not a service-connected disability and is 
not an issue on appeal.  

The Board thus concludes that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's service-connected pyelonephritis.  The Board has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application, 38 U.S.C.A. § 
5107(b), and the appeal is denied.

ii.  Verrucae of the Hands

The veteran is claiming that he is entitled to an increased 
rating for his service-connected verrucae of the hands.  In a 
September 1966 rating decision, the RO granted service 
connection for verrucae of the hands, and assigned that 
disability a noncompensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7819.  That rating has remained in effect 
since then.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The associated revised rating criteria are 
codified in 38 C.F.R. § 4.118 (2005).

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
was notified of the revisions in the June 2005 Supplemental 
Statement of the Case.

The RO has rated the veteran's verrucae (also known as common 
warts (see Dorland's Illustrated Medical Dictionary 1818 
(28th ed. 1994) under 38 C.F.R. § 4.118, Diagnostic Code 
7819.  Under Diagnostic Code 7819 (as in effect prior to 
August 30, 2002) benign new skin growths of the skin are 
evaluated on the basis of any related scars, disfigurement, 
etc.  The note to that code specifies that unless otherwise 
provided, rate codes 7807 through 7819 as for eczema, 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of the manifestations.

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002) provides criteria for the evaluation of 
eczema.  Under this version of Diagnostic Code 7806, a 
condition manifest by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area is rated as 10 
percent disabling.

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective prior to 
August 30, 2002) provided a 10 percent rating for scars if 
they were superficial, poorly nourished, with repeated 
ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002) provided a 10 percent rating for superficial 
scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to 
August 30, 2002) provided that scars were also rated on 
limitation of function of the part affected.

With respect to the new criteria, under Diagnostic Code 7801 
(effective as of August 30, 2002), scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
area or areas exceeding 6 square inches (39 sq. cm.), warrant 
a 10 percent rating.

Diagnostic Code 7802 (effective as of August 30, 2002) 
pertaining to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater, warrant 
a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as 
of August 30, 2002) a 10 percent rating is warranted for 
superficial and unstable scars.  The following notes apply 
under that code.  Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar. Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of 
August 30, 2002) provides a 10 percent rating for superficial 
scars that are painful on examination. Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage. Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on the 
amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of 
August 30, 2002) provides that other scars are rated on 
limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7819 (effective as of 
August 30, 2002) provides that benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or impairment of function.

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective as of 
August 30, 2002) provides for a 10 percent rating when at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed 
area is affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.

The material medical evidence in this case includes the 
following.  The report of an August 2002 VA skin disease 
examination shows that the veteran reported that he was 
treated in service for verrucae of his hands with liquid 
nitrogen; and he had had several recurrent episodes in the 
1970s.  On examination, the examiner found  that the veteran 
had scars on his left palm and dorsum, and presently he had 
several recurrent verrucae on his right index finger.  There 
were six lesions.  The extent of the disease was only on the 
hands.  The examiner found no ulcerations, exfoliation, or 
crusting; and no other associated findings.  

The report contains a diagnosis of verrucae, recurrent, on 
the right index finger.  Scars on the left palm and dorsum of 
the hands are present, measuring 3 MM. With no depression or 
elevation, no ulceration, exfoliation, or crusting.

The report of a September 2005 VA examination of the skin 
shows that the veteran had a long history of intermittent 
warts confined to the hands.  Topical over-the-counter 
treatments did not help, and the veteran has them removed by 
topical liquid nitrogen.  The veteran has not used 
corticosteroid or other immunosuppressive drug.  No intensive 
light therapy, UVB, PUVA, or electron beam therapy are used.  
He has had no treatment during the past 12-month period.  
There were no side effects of treatment, and there were no 
local (skin) symptoms or systemic symptoms.  The veteran 
reported that he worked in a supermarket and was embarrassed 
about the warts on his hands.

On examination of the hands, the examiner indicated that 
there were +3 active lesions on his right index finger 
consistent with warts, with less than five percent total body 
area involved.  There were old scars on both hands ranging in 
size from 0.5 cm. linear to a single 3 cm. linear scar on his 
right middle finger.  There was no pain in the scar on 
examination; no adherence to underlying tissue; no elevation 
or depression on palpation; and no deep scar.  The scars were 
not unstable.  The scars were superficial.  The texture of 
the scars was normal.  There was no inflammation, edema, or 
keloid formation.  The scars were slightly hyperpigmented 
compared with normal areas of the skin.  There were no areas 
of induration or inflexibility of skin in the areas of the 
scar.  There was no limitation of motion or of function 
caused by a scar.  The report contains an impression of 
recurrent verruca vulgaris-requires topical liquid nitrogen 
for removal and left with multiple stable hypopigmented scars 
from these treatments.

After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's 
verrucae of the hands does not approximate the requirements 
for a 10 percent rating under the old criteria.  The evidence 
shows that the veteran has some active lesions on his right 
index finger consistent with warts, with less than five 
percent of total body area involved.  He also has some old 
scars on both hands ranging from .5 cm. to a single 3 cm. 
linear scar.  The condition is treated effectively by removal 
by topical liquid nitrogen.  He has had no treatment during 
the past 12-month period, and there have been no side effects 
of treatment.   The evidence is insufficient to show that the 
veteran's symptoms, overall, are more accurately described as 
with exfoliation, exudation, or itching, or covering an 
extensive area, so as to warrant a compensable rating under 
the old version of Diagnostic Code 7806.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code in effect prior to 
August 30, 2002.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The evidence is insufficient to show that the 
veteran's symptoms, overall, are more accurately described as 
superficial scars that are poorly nourished, with repeated 
ulceration, or as superficial scars that are tender and 
painful on objective demonstration.  See Diagnostic Codes 
7803, 7804.

With respect to the possibility of a higher rating under the 
new criteria, the evidence is insufficient to show that the 
veteran's symptoms, overall, are more accurately described as 
deep or superficial or as causing a limitation of motion and 
as covering an area or areas exceeding 6 square inches (39 
sq. cm.), as superficial and unstable scars, or as 
superficial scars that are painful on examination.  See 
Diagnostic Codes 7801, 7802, 7803, 7804.  

Moreover, the symptoms do not affect more than 5 percent of 
the entire body, there is no significant involvement of 
exposed areas, and the evidence does not show that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  Only parts of the hands were shown to be involved at 
the time of the latest examination, and there were only +3 
active lesions on the right index finger consistent with 
warts at that time.  Finally, there is no evidence to show a 
limitation of function of an affected part to warrant a 
compensable rating under Diagnostic Code 7805 (effective 
prior to August 30, 2002, and thereafter).

Based on the foregoing, the Board concludes that the 
veteran's verrucae of the hands are not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for a compensable evaluation.  See 
38 C.F.R. § 4.7. Accordingly, the preponderance of the 
evidence is against the claim, and the claim must be denied.

B.  Compensable Rating Under Provisions of 38 C.F.R. § 3.324

The veteran argues that a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is warranted.  During recent 
VA examination, the veteran reported that he worked in a 
supermarket and was embarrassed about the warts on his hands.

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. § 
3.324 (2005).

The veteran's service-connected disabilities are 
pyelonephritis, and verrucae of the hands.  Each of these is 
rated as noncompensably disabling.  The Board has discussed 
and considered the evaluation of each of these in the 
sections above in this decision.

The report of an August 2002 VA genitourinary examination 
shows that the veteran had worked as an inspector for General 
Motors for almost thirty years, and retired in 1992.  
Presently, he worked only fifteen hours a week at "Stop and 
Shop."

During recent VA examination of the veteran's pyelonephritis 
and verrucae of the hands, in September 2005, the examiner 
opined that the veteran's condition had no effect on his 
usual occupation.  As discussed in sections above, the 
veteran's diagnosis of history of pyelonephritis has not been 
shown to have caused his hypertension, or any decreased 
glomular filtration rate.  Also, the verrucae have not been 
shown to cause any pain or limitation of function or other 
significant problems that may be associated with scars.  The 
condition merely requires topical liquid nitrogen for removal 
of the warts, which at the time of the latest VA examination, 
only involved the right index finger.  

Service connection is not currently in effect for a diabetes 
mellitus condition, which is shown to be associated with 
significant symptomatology.  There is no evidence to suggest 
that the service-connected disabilities are of such character 
as to clearly interfere with normal employability.  Although 
the veteran asserts that the verrucae has caused him 
embarrassment at his job, the record shows that the veteran 
worked almost thirty years until retirement in 1992, as an 
inspector for General Motors.

In addition, the claims file does not contain a competent 
opinion, or other persuasive evidence, showing that either 
the veteran's service-connected conditions interfere with 
normal employability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A compensable rating for pyelonephritis is denied. 

A compensable rating for verrucae of the hands is denied.

A 10 percent evaluation for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324 is denied.


____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


